UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4519
MICHAEL LEON JONES,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
             Robert G. Doumar, Senior District Judge.
                            (CR-00-75)

                      Submitted: October 24, 2001

                      Decided: December 17, 2001

   Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Richard C. Kerns, Newport News, Virginia, for Appellant. Kenneth
E. Melson, United States Attorney, Matthew W. Hoffman, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. JONES
                              OPINION

PER CURIAM:

   Michael Leon Jones appeals his conviction for possession of a fire-
arm by a convicted felon, in violation of 18 U.S.C.A. § 922(g)(1)
(West 2000), contending the district court should have granted his
motion to suppress his confession because it was obtained in violation
of Miranda v. Arizona, 384 U.S. 436 (1966).

   We review whether circumstances create a custodial situation
requiring Miranda warnings de novo and review the factual findings
surrounding the interrogation under the clearly erroneous standard.
United States v. Sullivan, 138 F.3d 126, 131 (4th Cir. 1998). When
a suppression motion has been denied, we construe the evidence in
the light most favorable to the government. United States v. Seidman,
156 F.3d 542, 547 (4th Cir. 1998).

   Miranda warnings are required when an individual is subjected to
custodial interrogation, and any statements made in the absence of
prior Miranda warnings are inadmissible. United States v. Leshuk, 65
F.3d 1105, 1108 (4th Cir. 1995). A suspect is in custody if he has
been formally arrested or questioned under circumstances in which
his freedom of action is curtailed to the degree associated with formal
arrest. Id. An officer may conduct a brief investigative stop if the
police officer has a reasonable suspicion based on specific and articul-
able facts that criminal activity may be afoot. Terry v. Ohio, 392 U.S.
1, 30 (1968). Miranda warnings are not required when a person is
questioned during a routine traffic stop or a Terry stop. Leshuk, 65
F.3d at 1108.

   Officers who are conducting a lawful Terry stop may take steps
reasonably necessary to protect their personal safety and to maintain
the status quo during the course of the stop. United States v. Hensley,
469 U.S. 221, 235 (1985). A brief but complete restriction of liberty
is valid under Terry. United States v. Moore, 817 F.2d 1105, 1108
(4th Cir. 1987). Neither use of drawn weapons nor briefly handcuff-
ing the suspect necessarily converts a stop into an arrest. See United
States v. Sinclair, 983 F.2d 598, 602 (4th Cir. 1993); United States v.
Crittendon, 883 F.2d 326, 328 (4th Cir. 1989).
                        UNITED STATES v. JONES                        3
   Because custody and interrogation were lacking while Jones was
detained pursuant to a lawful Terry stop, no Miranda warnings were
required. See Leshuk, 65 F.3d at 1108; Sullivan, 138 F.3d at 131. We
find the district court did not err in declining to suppress Jones’ vol-
untary statements regarding his ownership of the weapon. Accord-
ingly, we affirm Jones’ conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED